Citation Nr: 0102543	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-22 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1964 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted a 30 percent rating for PTSD 
effective to November 17, 1998.  In August 1999, the 
appellant filed a Notice of Disagreement with both the 
assigned rating and the effective date.  In his Substantive 
Appeal filed in November 1999, he limited his appeal to the 
assignment of the 30 percent rating.


REMAND

The Board notes that the appellant has testified in March 
2000 that he received monthly psychiatric consultations at 
the VA Medical Center (VAMC) in Atlanta, Georgia.  The last 
record of his treatment for PTSD is dated in February 2000.  
Therefore, upon remand, the RO should obtain all his VA 
clinical records, both inpatient and outpatient, since 
February 2000.  See Bell v. Derwinski, 2 Vet.App. 363, 369-70 
(1992) (VA is obligated to obtain pertinent treatment records 
of medical records generated by its agency).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law requires VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim and includes other notice and duty to 
assist provisions.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  See also VBA Fast Letter 01-02 (January 9, 2000).  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps to 
obtain the appellant's VA clinical records, both 
inpatient and outpatient, from the Atlanta, 
Georgia, VAMC since February 2000.

2.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

3.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on the 
processing of this case in light of the changes in 
the law, the RO should refer to VBA Fast Letter 
00-87 (November 17, 2000), VBA Fast Letter 01-02 
(January 9, 2000) and any other pertinent formal 
or informal guidance that is subsequently provided 
by the Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should 
be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS

	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





